Exhibit 99.1 Contact: Abaxis, Inc. Lytham Partners, LLC Clint Severson Joe Dorame, Robert Blum and Joe Diaz Chief Executive Officer 602-889-9700 510-675-6500 Abaxis Announces Settlement of Patent Litigation With Cepheid Union City, California – September 26, 2012 - Abaxis, Inc. (NasdaqGS: ABAX), a medical products company manufacturing point of care instruments and consumables for the medical, research, and veterinary markets, and providing reference lab services to the veterinary and research markets, announced today that a settlement had been reached in its lawsuit with Cepheid, Inc. (NasdaqGS: CPHD), over several Abaxis patents relating to reagent and chemical compositions and processes. As part of the agreement, Cepheid will pay Abaxis $17.25 million, and all claims asserted against Cepheid in the pending litigation have been dismissed. “This will allow both companies to move forward with ongoing activities in sales, development and manufacturing without the distraction of protracted litigation,” said Clint Severson, CEO and Chairman of Abaxis. “We are pleased with the outcome of this agreement, and pleased that at Abaxis we can now all concentrate our activities in our core business areas: point of care testing and veterinary laboratory services.” About Abaxis Abaxis develops, manufactures, markets and sells portable blood analysis systems for use in any veterinary or human patient-care setting to provide clinicians with rapid blood constituent measurements.The system consists of a compact, 5.1 kilogram (11.2 pounds), portable analyzer and a series of single-use plastic discs, called reagent discs that contain all the chemicals required to perform a panel of up to 13 tests on veterinary patients and 14 tests on human patients.The system can be operated with minimal training and performs multiple routine tests on whole blood, serum or plasma samples.The system provides test results in less than 12 minutes with the precision and accuracy equivalent to a clinical laboratory analyzer.The veterinary business also provides to the animal health and research market a line of hematology instruments for point-of-care complete blood counts (CBC), a specialty instrument to screen for and detect clotting disorders and to measure equine fibrinogen levels, a handheld instrument for the rapid assessment of certain critical care tests and rapid point-of-care tests for Heartworm infections, Parvovirus, Giardia and Lyme disease.Abaxis, through its AVRL division, provides routine laboratory testing as well as specialty testing for veterinarians nationwide. 1 This press release includes, statements that constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Reform Act”), including but not limited to statements related to Abaxis’ cash position, financial resources and potential for future growth, market acceptance and penetration of new or planned product offerings, and future recurring revenues and results of operations.Abaxis claims the protection of the safe-harbor for forward-looking statements contained in the Reform Act.These forward-looking statements are often characterized by the terms “may,” “believes,” “projects,” “expects,” “anticipates,” or words of similar import, and do not reflect historical facts.Specific forward-looking statements contained in this press release or in Abaxis’ conference call may be affected by risks and uncertainties, including, but not limited to, those related to losses or system failures with respect to Abaxis’ facilities or manufacturing operations, fluctuations in quarterly operating results, dependence on sole suppliers, the market acceptance of Abaxis’ products and services, the continuing development of its products, required United States Food and Drug Administration clearance and other government approvals, risks associated with manufacturing and distributing its products on a commercial scale free of defects, risks related to the introduction of new instruments manufactured by third parties, risks associated with competing in the human diagnostic market, risks related to the protection of Abaxis’ intellectual property or claims of infringement of intellectual property asserted by third parties, risks related to condition of the United States economy and other risks detailed under “Risk Factors” in Abaxis’ Annual Report on Form 10-K for the fiscal year ended March 31, 2012 and Abaxis’ other periodic reports filed from time to time with the United States Securities and Exchange Commission.Forward-looking statements speak only as of the date the statements were made.Abaxis does not undertake and specifically disclaims any obligation to update any forward-looking statements. 2
